DETAILED ACTION
The instant application having Application No. 17/043893 filed on 09/30/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on AUSTRALIA 2018901084 04/03/2018. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 1-12 would be allowed (based on the Examiner’s proposed amendment (see below)) if the pending claim objections/rejections are overcome. The following is an examiner’s statement of reasons for allowance.

Claim 1 is allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitations “at the gNB, determining and allocating UL control resources for sharing among the URLLC UEs in transmitting [[limited]] acknowledgement information; at the gNB, configuring the plurality of URLLC UEs with information on the shared UL control resources for further selection when having the [[limited]] acknowledgement information for transmission; at the gNB, upon the arrival of a URLLC transport block for DL transmission, scheduling and transmitting a control channel to a URLLC UE of the plurality of URLLC UEs, and providing the URLLC UE with scheduling information including a re-transmissions pattern having first slot and one or more second slots” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Salim et al. (US 2021/0289522 A1) discloses “(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information. (par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.”. 

However, Salim fails to disclose at least the claim limitations “at the gNB, determining and allocating UL control resources for sharing among the URLLC UEs in transmitting [[limited]] acknowledgement information; at the gNB, configuring the plurality of URLLC UEs with information on the shared UL control resources for further selection when having the [[limited]] acknowledgement information for transmission; at the gNB, upon the arrival of a URLLC transport block for DL transmission, scheduling and transmitting a control channel to a URLLC UE of the plurality of URLLC UEs, and providing the URLLC UE with scheduling information including a re-transmissions pattern having first slot and one or more second slots;”. Thus, Salim does not disclose or render obvious the above underlined limitations as claimed. Claims 2-12 are also allowed since they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 1, 15, 17 are objected to because of the following informality: 
Regarding claim 1, the words “realising” and “utilises” should be replaced with “performing” and “utilizes” respectively. Appropriate correction is required.

Regarding claims 1, 15, 17, the limitations “servicing gNB” or “servicing a gNB” should be replaced with “gNB” for the purpose of consistence. Appropriate correction is required.

Claim Objections
Claims 13, 15-17 are objected to because of the following informality: 
After reviewing the contents of claims 15-17, Examiner believe that there is an error on an order of dependences for claims 15-17. Base on the content of claims 15-17, it appears that claim 15 should have depended on claim 14. Claim 16 should have depended on claim 15. Claim 17 should have depended on claim 16. For the purpose of the examination, claim 15 is considered depending on claim 14. Claim 16 is considered depending on claim 15. Claim 17 is considered depending on claim 16. Appropriate correction is required.

Regarding claim 13, the words “the method involving” should be replaced with “the method comprising”. Appropriate correction is required.

Regarding claim 15, the limitation “the intended UE” should be replaced with “the intended URLLC UE”. Appropriate correction is required.

Regarding claim 16, the limitation “a URLLC transmits ‘ACK’” should be replaced with “a URLLC UE transmits ‘ACK’”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 10, 13, the term "limited acknowledge information " in claim 13 is a relative term which renders the claim indefinite. The term "limited" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-12, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 2-9, 11, 12, 14-17 depend on claims 1 and 13 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 1 and 13.

Claim 14 recites the limitation “the success of at least one associated data channel's re-transmission or unsuccessful decoding…..”. However, there is insufficient antecedent base for this limitation in the claim.

Claim 15 recites the limitations “the absence of signal in the configured UL control resource within in the slot corresponding to the first slot having associated data channel's re-transmission, will results in “DTX” being observed at the servicing gNB which implicitly indicates the control channel's missed detection at the intended UE”. However, there are insufficient antecedent bases for this limitations in the claim.

Claim 16 recites the limitations “wherein following the ‘NACK’ being explicitly reported to the serving gNB, on the configured UL control resource within in the slot corresponding to a second slot having associated data channel re-transmissions, a URLLC transmits ‘ACK’ upon the success of at least one associated data channel's re-transmission in the said second slot”. However, there are insufficient antecedent bases for these limitations in the claim.

Claim 17 recites the limitations “wherein the “DTX” being observed at the servicing gNB within the UL control resource in the slot corresponding to the second slot having associated data channel's re-transmission, further implicitly indicates the occurring unsuccessful decoding of the associated data channel's re-transmissions”. However, there are insufficient antecedent bases for these limitations in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, 10-12, the limitations in claims 1-8, 10-12 contain a lot of indefinite and clarity issues (for examples: insufficient antecedent base issues, spelling errors, inconsistent uses of terms…..etc.). As such, for the purpose of expediting the persecution, examiner provide the following proposed amendments in an attempt to address these issues.

In the claims:
1. (currently amended) A method for [[realising]] performing control channel link adaptation and early termination of data channel retransmission upon control channel missed-detection using a system, the system for utilizes HARQ-less for URLLC DL data transmission, to detect a control channel miss-detection at a plurality of URLLC UEs, the method comprising: 
at the gNB, determining and allocating UL control resources for sharing among the URLLC UEs in transmitting [[limited]] acknowledgement information; 
at the gNB, configuring the plurality of URLLC UEs with information on the shared UL control resources for further selection when having the [[limited]] acknowledgement information for transmission; 
at the gNB, upon the arrival of a URLLC transport block for DL transmission, scheduling and transmitting a control channel to a URLLC UE of the plurality of URLLC UEs, and providing the URLLC UE with scheduling information including a re-transmissions pattern having first slot and one or more second slots; 
at the gNB, following the transmitted control channel, transmitting the associated data channel's re-transmissions in the first slot and in the one or more second slots of the re-transmission pattern;
 at [[a]] the URLLC UE, monitoring one or more CORESETs and associated search spaces per configuration, for intended control channels or intended set of scheduling information for:
associated data channel's re-transmission reception and decoding, and 
UL control channel resource selection in transmitting [[limited]] acknowledgement information; 
at the URLLC UE, upon successful detection of an intended set of scheduling information: 
in the first slot of the re-transmission pattern, performing the reception and decoding of the scheduled data channel's re-transmissions; and on the UL control resource within the slot that corresponds to the first slot of the re-transmission pattern, transmitting ACK or NACK as explicit indication to the [[servicing]] gNB; 
at the gNB, monitoring a slot of the UL control channel resources [[slot]] that corresponds to the first slot having the transmitted data channel's re-transmission, for explicit indication of ACK or NACK from the [[intended]] URLLC UE;
at the URLLC UE, upon the unsuccessful reception and decoding of all data channel's re-transmissions scheduled within the first slot, in the one or more second slots per indicated re-transmission pattern: 
performing the reception and decoding of any remaining scheduled data channel's re-transmissions; and on the UL control resource within the slot that corresponds to the one or more second slots of the re-transmission pattern, 
transmitting ACK as explicit indication to the [[servicing]] gNB upon successful reception and decoding of a data channel's re-transmission scheduled in the one or more second slots; and 
at the gNB, monitoring the UL control resource slot that corresponds to the one or more second slots having the transmitted data channel's re-transmission, for explicit indication of ACK from the URLLC UE.

2. (currently amended) The method according to claim 1, wherein the first slot and the one or more second slots are TDM where the first slot always occurs first in time, followed by the one or more second slots.

3. (currently amended) The method according to claim 2, wherein one or multiple data channel's re-retransmissions are frequency multiplexed onto the first slot and/or the one or more second slots.

4. (currently amended) The method according to claim 1, where [[the]] a slot of DL control resource [[slot]] having control channel transmission and the first slot having associated data channel's re-transmission are the same.

5. (currently amended) The method according to claim 1, wherein ‘DTX’ on the [[allocated]] UL control channel resources within the slot that corresponds to the first slot having the transmitted data channel's re-transmission, shall implicitly indicate that control channel missed-detection has happened at the [[intended]] URLLC UE.

6. (currently amended) The method according to claim 1, wherein ‘DTX’ on the [[allocated]] UL control channel resources within the slot that corresponds to the second slot having the transmitted data channel's re-transmission, shall implicitly indicate unsuccessful data channel's decoding after nth re-transmission at the [[intended]] URLLC UE.

7. (currently amended) The method according to claim 5, wherein an absence of signal in the configured UL control resource within in the slot corresponding to the first slot having associated data channel's re-transmission, results in the ‘DTX’ being observed at the gNB which implicitly indicates the control channel's missed detection at the [[intended]] URLLC UE.

8. (currently amended) The method according to claim 6, wherein an absence of signal in the [[configured]] UL control resource within the slot, corresponding to the second slot having associated data channel's re-transmissions, results in the ‘DTX’ being observed at the gNB which implicitly indicates the [[occurring]] unsuccessful decoding of the associated data channel's re-transmissions.

10. (currently amended) The method according to claim 9, wherein the gNB dynamically indicates to the URLLC UE, the UL control resource including [[the]] slots for use in transmitting the [[limited]] acknowledge information.

11. (currently amended) The method according to claim 1, wherein the monitoring the slot of the UL control channel resources [[slot]] at the gNB is performed upon the successful detection of a control channel followed by [[the]] a success of at least one associated data channel's re-transmission or unsuccessful decoding of all associated data channel's re-transmissions scheduled in the first slot.

12. (currently amended) The method according to claim 1, wherein following the ‘NACK’ being explicitly reported to the gNB, on the [[configured]] UL control resource within in [[the]] a slot corresponding to the one or more second slots having associated data channel' re-transmissions, a URLLC UE transmits ‘ACK’ upon [[the]] a success of at least one associated data channel's re-transmission in the slot corresponding to the one or more second slots.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salim et al. (US 2021/0289522 A1).

As per claim 13, Salim discloses “A method for sharing a common UL control resource among URLLC UEs within a servicing cell, the method using a HARQ-less transmission technique for delivering DL URLLC data packets to the UEs,” [(par. 0080), The number of repetitions may be static and pre-defined, or may be cell-specific and shared by the gNB with all, or relevant, UEs in the cell.] “the method involving: a gNB dynamically indicating to an intended URLLC UE by delivering the DL URLLC data packets via a scheduling DCI;” [(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information.] “and the UL control resource including time slots for use in transmitting limited acknowledge information” [(par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.]

As per claim 14, Salim discloses “The method according to claim 13,” as [see rejection of claim 13.] “wherein the configured UL control resource has a slot corresponding to a first slot having associated data channel re-transmissions, and the URLLC UE transmits ACK or NACK upon the successful detection of a control channel followed by the success of at least one associated data channel's re-transmission or unsuccessful decoding of all associated data channel's re-transmissions scheduled in the said first slot” [(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information.] (par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.]

As per claim 15, Salim discloses “The method according to claim 14,” as [see rejection of claim 14.] “wherein the absence of signal in the configured UL control resource within in the slot corresponding to the first slot having associated data channel's re-transmission, will results in “DTX” being observed at the servicing gNB which implicitly indicates the control channel's missed detection at the intended UE” [(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information.] (par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.]

As per claim 16, Salim discloses “The method according to claim 15,” as [see rejection of claim 15.] “wherein following the ‘NACK’ being explicitly reported to the serving gNB, on the configured UL control resource within in the slot corresponding to a second slot having associated data channel re-transmissions, a URLLC transmits ‘ACK’ upon the success of at least one associated data channel's re-transmission in the said second slot” [(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information.] (par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.]

As per claim 17, Salim discloses “The method according to claim 16,” as [see rejection of claim 16.] “wherein the “DTX” being observed at the servicing gNB within the UL control resource in the slot corresponding to the second slot having associated data channel's re-transmission, further implicitly indicates the occurring unsuccessful decoding of the associated data channel's re-transmissions” [(par. 0060), FIG. 5 shows an example in which URLLC data is received at the gNB scheduler after the slot has been scheduled. Thus the gNB prepares mini-slot DCI which is sent in a second PDCCH in a mini-slot, followed by three repetitions of the TB in subsequent mini-slots as indicated by the DCI. Here mini-slot PDCCH and the first repetition R0 make the first mini-slot and the further repetitions (R1 and R2) are scheduled in the two mini-slots without control information.] (par. 0074), Mini-slot bundling over multiple slots can be useful in containing the control overhead at the same time of achieving a certain reliability. When gNB has configured the original transmission (R0) and the two repetitions (R1 and R2) as shown in FIG. 9(b), it is not necessary to transmit all the configured repetitions once the recipient is able to decode the data from before all repetitions have been received. The gNB can configure the recipient to send a NAK in each sub-frame if decoding is not successful. (par. 0075), UL ACK/NAK overhead may be reduced by configuring a UE to only transmit an ACK upon successful decoding, but not to transmit a NAK if decoding fails. If decoding is not successful after the last configured repetition, the UE may transmit a NAK to inform the gNB that the TB has not been received.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPLs:
Huawei, “PDSCH reliability for URLLC”, R1-1800058, 01/22-26/2018. (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463